Citation Nr: 1618616	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-31 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of cerebrospinal meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the Virtual VA file.

In February 2015, the Board reopened the claim of entitlement to service connection for residuals of cerebrospinal meningitis and remanded the claim for further development and adjudication on the merits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board's review of the case reveals that further AOJ action on the claim on appeal is warranted.

In response to the February 2015 remand, the Veteran's VA treatment records were obtained and, although not specifically directed to do so, the AOJ provided the Veteran with a VA examination in October 2015.  Unfortunately, for the reasons explained below, the October 2015 VA examiner's opinion requires clarification.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Specifically, the Board observes that the October 2015 VA examiner rendered the unfavorable opinion without the benefit of pertinent lay evidence as it appears that the electronic claims file was not available to the examiner.  Review of the claims file is not necessarily fatal to the claim, but in this case, the electronic file contains pertinent written statements as well as documented sworn testimony, that the Veteran has experienced continuity of headache and dizziness symptomatology since service.  See e.g., May 2012 statement as well as November 2014 sworn testimony.  Moreover, he offered sworn testimony that his service physician told him that he would have lifelong problems.  In his May 2012 written statement, the Veteran reported that he had additional problems following meningitis hospitalization in service but toughed his problems out until he passed out on an occasion in 1961.  The Veteran contends that the penicillin given him for treatment of meningitis in service caused his current disorder.  The Veteran's statements are significant as the October 2015 VA examiner's negative opinion is based, in part, on the conclusion that the no residuals were demonstrated by evidence following service.  

Of note, the Veteran was also afforded a VA examination in December 2010.  That examiner similarly did not address the Veteran's contentions regarding continuity of symptomatology.  

Moreover, a pertinent VA treatment record was added to the record following the November 2015 supplemental statement of the case.  The record was not provided by the Veteran and AOJ review of the record has not been waived by the Veteran.  Specifically, a December 2015 VA primary care treatment record listed an assessment of "chronic dizziness and vertigo, chronic headache, and poor coordination, secondary to meningococcal meningitis in the past," among other problems.  No explanation of the basis of the assessment was provided and it is not clear whether the assessment was intended to be a positive nexus opinion regarding the etiology of the disorders or whether the assessment was merely a restatement of the history provided by the Veteran.  Nevertheless, the assessment is at least an indication of a relationship between the current disorder and service. 

For all of these reasons, a remand is required in order to obtain a VA addendum opinion as to the nature and etiology of the Veteran's claimed disorder.  Prior to obtaining the opinion, as the Veteran receives ongoing VA treatment, obtain any relevant, VA treatment records that are outstanding.  

The AOJ must readjudicate the claim in light of the new evidence received since the November 2015 supplemental statement of the case.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, all outstanding treatment records should be obtained, to include those from the Saginaw VAMC.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed dizziness and headache disorder(s).  The examiner is requested to provide the following information: 

a).  Identify all current disorders associated with the claimed dizziness and headaches.  

b).  For each disorder identified, render an opinion as to whether it is at least as likely as not (50 percent or more probability) that the disorder is related to service.  Consider as credible the Veteran's lay statements regarding continuity of symptomatology (even if he was not treated continuously since service) as well as the December 2015 assessment of "chronic dizziness and vertigo, chronic headache, and poor coordination, secondary to meningococcal meningitis in the past."

The claims file should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Thereafter, readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




